Citation Nr: 1234582	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  03-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a service-connected lumbosacral strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which partially granted the Veteran's claim for an increased evaluation; a 20 percent evaluation was assigned, effective March 15, 2001.  The Veteran expressed disagreement with the assigned evaluation, perfected an appeal to BVA, and the case was referred to the Board for appellate review.

The record reveals that the Veteran requested a hearing before a Board member at VA's Central office in conjunction with his appeal.  See a March 2004 statement from the Veteran.  Although the Veteran was scheduled for such a hearing on May 24, 2004, it appears that he did not report.  The Veteran has not requested another hearing, and therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The Board subsequently remanded the Veteran's case for further development in September 2004, April 2007, June 2008 and August 2009.  After the requested development was completed, the case was returned to the Board for appellate review.  

In July 2011, the Board issued a decision which, in pertinent part, denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative disc disease.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2012 Order, the Court partially vacated the July 2011 Board decision as it pertained to the claim presently on appeal and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Veteran's claim has been returned to the Board.  


Characterization of the issue on appeal

As noted above, the Veteran's claim for an increased evaluation for a service-connected lumbosacral strain with degenerative disc disease arises from a December 2002 rating decision which partially granted the Veteran's increased evaluation claim, assigning a 20 percent evaluation, but no more, from March 15, 2001.  

After the Board remanded the claim for further development in September 2004, in a January 2005 rating decision, the RO assigned a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 from July 13 through September 30, 2004, and restored a schedular 20 percent rating from October 1, 2004.  In a March 2006 rating decision, the RO established a separate 10 percent evaluation, effective from September 26, 2003, for left lower extremity radiculopathy associated with the lumbosacral strain with degenerative disc disease under 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

In the April 2007 remand, the Board merged the Veteran's claim for an increased evaluation for a service-connected lumbosacral strain with degenerative disc disease with the separate 10 percent evaluation for service-connected left lower extremity radiculopathy associated with the lumbosacral strain.  The claims remained merged until the AMC bifurcated them in a February 2009 supplemental statement of the case (SSOC).  In the July 2011 decision, the Board denied these claims separately.  In the January 2012 Joint Motion, the parties agreed that the Veteran would abandon his claim seeking an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy associated with the lumbosacral strain.  The January 2012 Court Order reflects that this claim was dismissed.  

In light of above, the claim on appeal is as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To obtain updated VA treatment records and to afford the Veteran new VA examination.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the Veteran a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the January 2012 Joint Motion, the parties agreed that, in the July 2011 denial of the Veteran's claim, the Board failed to sufficiently discuss the adequacy of prior VA examinations.  Specifically, the parties noted that, the February 2005 VA examination report (erroneously listed as a January 2005 VA examination in the January 2012 Joint Motion) contained evidence that the Veteran experienced flare-ups of low back symptomatology but did not comment on additional limitation resulting therefrom.  Similarly, the parties noted that the VA examiner who conducted the January 2009 and January 2011 VA examinations did not provide additional findings for limitation of functioning upon flare-ups in January 2009 and January 2011 and upon repetitive motion testing in January 2011 as per the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In discussing the issue on appeal in the January 2012 Joint Motion, the parties cited to the Court's holding in Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity).  See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  However, the Board notes that "[a] person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months. A medical examination is [only] required for the latter...."  Voerth v. West, 13 Vet. App. 117, 123 (1999).  

Nonetheless, in light of the parties pronouncements in the January 2012 Joint Motion, the Board concludes that the evidence of record is currently insufficient to adjudicate the Veteran's claim, and thus, the Veteran must be afforded a contemporary and adequate VA examination to determine the current severity and manifestations of the Veteran's service-connected lumbosacral strain with degenerative disc disease, to include additional limitation during a flare-up and upon repetitive motion testing.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

As it is difficult at a VA examination to assess the pain and resulting limitation the Veteran experiences during a flare-up when he is not currently having one, the Board encourages the Veteran to go to the nearest VA outpatient facility the next time a flare-up occurs.  The severity and manifestations of his service-connected low back disability can be documented at that time.  Also, to the degree that it is possible, the Veteran should be scheduled for a low back examination during a flare-up.  See Ardison, supra.  

Since this claim is being remanded for other matters, the Board notes that the most recent VA treatment records associated with the Veteran's claims file are dated in October 2009.  Accordingly, upon remand, the Board concludes that RO/AMC should obtain updated VA treatment records from the Wade Park campus of the VA Medical Center (VAMC) in Cleveland, Ohio.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain updated VA treatment records from the VAMC in Cleveland, Ohio, dated from October 2009 through the present.  

2.  The RO/AMC must schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected low back disability.  To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of back pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner must report the range of motion of the Veteran's thoracolumbar spine as well as any other symptomatology reflected in the claims file or reported by the Veteran.  In addition to any other opinions provided, the examiner should specifically address the following:  

a) Whether there is additional functional impairment due to any of the DeLuca factors upon repetitive motion testing, to include pain, weakness, excess fatigability, and incoordination.  Any additional loss of range of motion of the Veteran's thoracolumbar spine upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results.  

b) Whether there is any additional functional impairment stemming from the Veteran's low back symptomatology during a flare-up.  Any additional loss of range of motion of the Veteran's thoracolumbar spine during a flare-up should be noted in terms of degrees of motion lost as well as additional symptomatology which results.  

If the Veteran is not currently having a flare-up and the examiner cannot give an opinion without resorting to mere speculation, he or she should state this and offer a rationale for why an opinion would be speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; there is an absence of documentation in outpatient records; or other testing is needed.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


